Citation Nr: 0617128	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  01-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right foot with 
multiple calluses and hammer toe deformities.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left foot with 
multiple calluses and hammer toe deformities.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right wrist.

4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic muscle contraction headaches. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine with a herniated 
disc at C5-6 and C6-7 prior to June 6, 2001.

6.  Entitlement to an initial evaluation in excess of 20 
percent for arthritis of the cervical spine with a herniated 
disc at C5-6 and C6-7 since June 6, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to August 
1999 and from June 2002 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board remanded this case to the RO for 
additional development in December 2004.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a January 2001 statement, the veteran requested that he be 
scheduled for a hearing at the RO.  In correspondence dated 
April 2001, however, the veteran's representative indicated 
that the veteran no longer wanted a hearing.  The RO sent the 
veteran a letter in March 2004 in an attempt to clarify 
whether he still wanted a hearing.  The veteran did not 
respond in a timely manner.  The veteran eventually submitted 
a statement in December 2004 in which he requested that he be 
scheduled for a videoconference hearing at the RO. 

Accordingly, this case is hereby remanded to the RO for the 
following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge as soon as practicable.  Once 
the veteran has been afforded the 
requested hearing, or in the event that 
he withdraws his hearing request or fails 
to appear, the case should be returned to 
the Board for appellate consideration. 

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






